EXHIBIT 10.1

 

SUPERVALU INC.

2002 STOCK PLAN

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement is made and entered into as of the Grant Date listed
below, by and between SUPERVALU INC. (the “Company”) and the individual whose
name and address appears in the signature space below (“Optionee”).

 

The Company has established the 2002 Stock Plan, as amended (the “Plan”), under
which certain key employees of the Company may be granted options (each an
“Option”) to purchase shares of the Company’s common stock, par value $1.00 per
share (each a “Share”). Optionee has been selected to by the Company to receive
an Option subject to Optionee’s acceptance thereof and the terms and conditions
governing same.

 

In consideration of the foregoing, the Company and Optionee hereby agree as
follows:

 

1. Grant. The Company hereby grants Optionee an Option to purchase the number of
Shares set forth in the table below, effective as of the Grant Date indicated
therein. The Option shall be a non-qualified option, having an exercise price
and expiring on an expiration date, as indicated in the table below. Subject to
the Stock Option Terms and Conditions attached hereto (the “Terms and
Conditions”), the Option shall vest and become exercisable, with respect to
twenty percent (20%) of the Shares subject thereto as of the Grant Date and
thereafter, on each anniversary of the Grant Date, with respect to an additional
twenty percent (20%) of such Shares.

 

Option

Number

--------------------------------------------------------------------------------

 

Grant

Date

--------------------------------------------------------------------------------

 

Number of

Shares

--------------------------------------------------------------------------------

 

Type of Option

NQ/ISO

--------------------------------------------------------------------------------

 

Exercise

Price

--------------------------------------------------------------------------------

 

Expiration

Date

--------------------------------------------------------------------------------

 

 

2. Acceptance of Option and Terms and Conditions. The Option is governed by and
subject to the Terms and Conditions attached hereto and the provisions of the
Plan. Optionee hereby acknowledges receipt of the Terms and Conditions, and the
Plan, and represents that he or she has read and understands same. Optionee
hereby accepts the Option and agrees to be bound by all of the Terms and
Conditions and the provisions of the Plan.

 

In witness whereof, this Stock Option Agreement has been executed by the Company
and Optionee as of the Grant Date listed above.

 

SUPERVALU INC.

  OPTIONEE:

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SUPERVALU INC.

2002 STOCK PLAN

 

STOCK OPTION TERMS AND CONDITIONS

(FOR EXECUTIVE OFFICERS)

 

These Stock Option Terms and Conditions (“Terms and Conditions”) apply to the
Option granted to you under the 2002 Stock Plan, pursuant to the Stock Option
Agreement to which this document is attached. Capitalized terms that are used in
this document, but are not defined, shall have the meanings ascribed to them in
the Plan or the Stock Option Agreement.

 

1. Vesting and Exercisability. The Option shall vest in cumulative installments
as follows:

 

  a) As of the Grant Date, twenty percent (20%) of the Option shall immediately
vest and twenty percent (20%) of the Shares subject to the Option shall then be
available for purchase, provided you have signed and returned your Stock Option
Agreement within the time period specified.

 

  b) On each anniversary of the Grant Date, an additional twenty percent (20%)
of the Option shall vest and an additional twenty percent (20%) of the Shares
subject to the Option shall then be available for purchase.

 

The vested portion of the Option may be exercised at any time, or from time to
time, to purchase Shares. If in any year the full amount of Shares that may be
purchased pursuant to the vested portion of the Option is not purchased, the
remaining amount of such Shares shall be available for purchase during the
remainder of the term of the Option.

 

2. Manner of Exercise. Except as provided in Section 8 below, you cannot
exercise the Option unless at the time of exercise you are an employee of the
Company or an Affiliate. Prior to your death, only you may exercise the Option.
You may exercise the Option as follows:

 

  a) By delivering a “Notice of Exercise of Stock Option” to the Company at its
principal office, attention: Corporate Secretary, stating the number of Shares
being purchased and accompanied by payment of the full purchase price for such
Shares (determined by multiplying the Exercise Price by the number of Shares to
be purchased). [Note: In the event the Option is exercised by any person other
than you pursuant to any of the provisions of Section 8 below, the Notice must
be accompanied by appropriate proof of such person’s right to exercise the
Option.]; or

 

  b) By entering an order to exercise the Option using E*TRADE’s OptionsLink
website.

 

3. Method of Payment. The full purchase price for the Shares to be purchased
upon exercise of the Option must be paid as follows:

 

  a) By delivering directly to the Company, cash or its equivalent payable to
the Company;

 

  b) By delivering indirectly to the Company, cash or its equivalent payable to
the Company through E*TRADE’s OptionsLink website; or

 

  c) By delivering Shares having a Fair Market Value as of the Exercise Date
equal to the purchase price (commonly known as a “Stock Swap”); or

 

  d) By delivering the full purchase price in a combination of cash and shares.

 

4. Delivery of Shares. You shall not have any of the rights of a stockholder
with respect to any Shares subject to the Option until such Shares are purchased
by you upon exercise of the Option. Such Shares shall then be issued and
delivered to you by the Company as follows:

 

  a) In the form of a stock certificate registered in your name or your name and
the name of another adult person (21 years of age or older) as joint tenants,
and mailed to your address; or

 

1



--------------------------------------------------------------------------------

  b) In “book entry” form, i.e. registered with the Company’s stock transfer
agent, in your name or your name and the name of another adult person (21 years
of age or older) as joint tenants, and sent by electronic delivery to your
brokerage account.

 

5. Withholding Taxes. You are responsible for the payment of any federal, state,
local or other taxes that are required to be withheld by the Company upon
exercise of the Option and you must promptly remit such taxes to the Company.
You may elect to remit these taxes by:

 

  a) Delivering directly to the Company, cash or its equivalent payable to the
Company;

 

  b) Delivering indirectly to the Company, cash or its equivalent payable to the
Company through E*TRADE’s OptionsLink website;

 

  c) Having the Company withhold a portion of the Shares to be issued upon
exercise of the Option having a Fair Market Value equal to the amount of federal
and state income tax required to be withheld upon such exercise (commonly
referred to as a “Tax Swap” or “Stock for Tax”); or

 

  d) Delivering Shares to the Company, other than the Shares issuable upon
exercise of the Option, having a Fair Market Value equal to such taxes. [Note:
In addition to delivering Shares to satisfy required tax withholding
obligations, you may also elect to deliver additional Shares to the Company,
other than the Shares issuable upon exercise of the Option, having a Fair Market
Value equal to the amount of any additional federal or state income taxes
imposed on you in connection with the exercise of the Option, provided such
Shares have been held by you for a minimum of six (6) months.]

 

6. Change of Control. In the event of the occurrence of a Change of Control of
the Company, the unvested portion of the Option shall immediately vest and the
Option shall become immediately exercisable in full. The term “Change of
Control”, means any of the following events:

 

  a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of twenty percent (20%) or more of either
(A) the then outstanding shares of common stock of the Company or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; provided, however, that
for purposes of this subsection (a), the following share acquisitions shall not
constitute a Change of Control; (A) any acquisition directly from the Company or
(B) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

 

  b) The consummation of any merger or other business combination of the
Company, the sale or lease of the Company’s assets or any combination of the
foregoing transactions (each a “Transaction”) other than a Transaction
immediately following which the stockholders of the Company and any trustee or
fiduciary of any Company employee benefit plan immediately prior to the
Transaction own at least sixty percent (60%) of the voting power, directly or
indirectly, of (A) the surviving corporation in any such merger or other
business combination; (B) the purchaser or lessee of the Company’s assets; or
(C) both the surviving corporation and the purchaser or lessee in the event of
any combination of Transactions; or

 

  c) Within any 24-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board of
Directors of the Company or the board of directors of a successor to the
Company. For this purpose, any director who was not a director at the beginning
of such period shall be deemed to be an Incumbent Director if such director was
elected to the Board of Directors of the Company by, or on the

 

2



--------------------------------------------------------------------------------

recommendation of or with the approval of, at least three-fourths of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who has expressed an intent to effect a Change of
Control or engage in a proxy or other control contest); or.

 

  d) Such other event or transaction as the Board of Directors of the Company
shall determine constitutes a Change of Control.

 

You acknowledge that as a result of the foregoing acceleration of vesting and
exercisability, to the extent that the aggregate Fair Market Value of all Shares
subject to stock options that are Incentive Stock Options which are exercisable
for the first time by you during any calendar year (under all plans of the
Company and its subsidiaries, if any) exceeds $100,000, all or any portion of
the Option, as well as any other stock option held by you, may become a stock
option which is not an Incentive Stock Option.

 

7. Transferability. Unless otherwise determined by the Committee, the Option
shall not be transferable other than by will or the laws of descent and
distribution. More particularly, the Option may not be assigned, transferred,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Option contrary to these provisions, or the levy of an execution, attachment
or similar process upon the Option, shall be void.

 

You may designate a beneficiary or beneficiaries to exercise your rights with
respect to the Option upon your death. In the absence of any such designation,
benefits remaining unpaid at your death shall be paid to your estate.

 

8. Effect of Termination of Employment. Following the termination of your
employment with the Company or an Affiliate for any of the reasons set forth
below, your right to exercise the Option, as well as that of your beneficiary or
beneficiaries, shall be as follows:

 

  a) Voluntary or Involuntary. In the event your employment is terminated
voluntarily or involuntarily for any reason other than retirement, death or
permanent disability, you may exercise the Option prior to its Expiration Date,
at any time within a period of up to two (2) years after such termination of
employment, to the full extent of the number of Shares you were entitled to
purchase under that portion of the Option which was vested as of the date of
termination of your employment. However, the Committee may, in its sole and
absolute discretion, except in the case of the termination of your employment
following the occurrence of a Change of Control, during a period of seventy-five
(75) days after such termination of employment and following ten (10) days’
written notice to you, reduce the period of time during which the Option may be
exercised to any period of time designated by the Committee, provided such
period is not less than ninety (90) days following termination of your
employment.

 

  b) Retirement. You shall be deemed to have retired, solely for purposes of
this Agreement, in the event that your employment terminates for any reason
other than death or disability and you are at least 55 years of age.

 

  (i) In the event you retire and you have completed ten (10) or more years of
service with the Company or an Affiliate, the unvested portion of the Option
shall immediately vest in full. Thereafter, you may exercise the Option at any
time prior to its Expiration Date, to the full extent of the Shares covered by
the Option that were not previously purchased.

 

  (ii) In the event you retire and you have completed less than ten (10) years
of service with the Company or an Affiliate, you may exercise the Option prior
to its Expiration Date, at any time within a period of up to two (2) years after
the date of your retirement, to the full extent of the number of Shares you were
entitled to purchase under that portion of the Option which was vested as of the
date of your retirement.

 

  c) Death Prior to Age 55. In the event your death occurs before you attain the
age of fifty-five (55), while you are employed by the Company or an Affiliate,
or within three (3) months after the termination of your employment, the
unvested portion of the Option shall immediately vest in full. Thereafter, the
Option may be

 

3



--------------------------------------------------------------------------------

exercised prior to its Expiration Date, by your beneficiary(ies), or a
legatee(s) under your last will, or your personal representative(s) or the
distributee(s) of your estate, to the full extent of the Shares covered by the
Option that were not previously purchased:

 

  (i) At any time within a period of up to two (2) years after your death if
such occurs while you are employed, or

 

  (ii) At any time within a period of up to two (2) years following the
termination of your employment if your death occurs within three (3) months
thereafter.

 

  d) Death After Age 55. In the event your death occurs after you attain the age
of fifty-five (55), while you are employed by the Company or an Affiliate, or
within three (3) months after the termination of your employment, the unvested
portion of the Option shall immediately vest in full. Thereafter, the Option may
be exercised prior to its Expiration Date, by your beneficiary(ies), or a
legatee(s) under your last will, or your personal representative(s) or the
distributee(s) of your estate, to the full extent of the Shares covered by the
Option that were not previously purchased:

 

  (i) At any time, if you have completed ten (10) or more years of service with
the Company or an Affiliate; or

 

  (ii) If you have completed less than ten (10) years of service with the
Company or an Affiliate, then at any time within a period of up to two (2) years
after the date of your death if such occurs while you are employed, or within a
period of up to two (2) years after the date of termination of your employment
if your death occurs within three (3) months thereafter.

 

  e) Disability Prior to Age 55. In the event your employment terminates before
you attain the age of fifty-five (55), as a result of a permanent disability,
the unvested portion of the Option shall immediately vest in full. Thereafter,
the Option may be exercised prior to its Expiration Date, by you or by your
personal representative(s), at any time within a period of up to two (2) years
after your employment terminates due to such permanent disability, to the full
extent of the Shares covered by the Option that were not previously purchased.

 

You shall be considered permanently disabled if you suffer from a medically
determinable physical or mental impairment that renders you incapable of
performing any substantial gainful employment, and is evidenced by a
certification to such effect by a doctor of medicine approved by the Company. In
lieu of such certification, the Company shall accept, as proof of permanent
disability, your eligibility for long-term disability payments under the
applicable Long-Term Disability Plan of the Company.

 

  f) Disability After Age 55. In the event your employment terminates as a
result of a permanent disability after you attain the age of fifty-five (55),
the unvested portion of the Option shall immediately vest in full. Thereafter,
the Option may be exercised prior to its Expiration Date, by you or by your
personal representative(s), to the full extent of the Shares covered by the
Option that were not previously purchased:

 

  (i) At any time, if you have completed ten (10) or more years of service with
the Company or an Affiliate; or

 

  (ii) If you have completed less than ten (10) years of service with the
Company or an Affiliate, then at any time within a period of two (2) years after
your employment terminates due to such permanent disability.

 

You shall be considered permanently disabled if you suffer from a medically
determinable physical or mental impairment that renders you incapable of
performing any substantial gainful employment, and is evidenced by a
certification to such effect by a doctor of medicine approved by the Company. In
lieu of such certification, the Company shall accept, as proof of permanent
disability, your eligibility for long-term disability payments under the
applicable Long-Term Disability Plan of the Company.

 

4



--------------------------------------------------------------------------------

  g) Change in Duties/Leave of Absence. The Option shall not be affected by any
change of your duties or position or by a temporary leave of absence approved by
the Company, so long as you continue to be an employee of the Company or of an
Affiliate.

 

9. Repurchase Rights. If you exercise the Option within six (6) months prior to
or three (3) months after the date your employment with the Company or an
Affiliate terminates for any reason, whether voluntary or involuntary, with or
without cause (except as a result of death, permanent disability or retirement
pursuant to the Company’s retirement plans then in effect), the Company shall
have the right and option to repurchase from you, that number of Shares which is
equal to the number you purchased upon such exercise(s) within such time
periods, and you agree to sell such Shares to the Company.

 

The Company may exercise its repurchase rights by depositing in the United
States mail a written notice addressed to you at the latest mailing address for
you on the records of the Company (i) within thirty (30) days following the
termination of your employment for the repurchase of Shares purchased prior to
such termination, or (ii) within thirty (30) days after any exercise of the
Option for the repurchase of Shares purchased after your termination of
employment. Within thirty (30) days after the mailing of such notice, you shall
deliver to the Company the number of Shares the Company has elected to
repurchase and the Company shall pay to you in cash, as the repurchase price for
such Shares upon their delivery, an amount which shall be equal to the purchase
price paid by you for the Shares. If you have disposed of the Shares, then in
lieu of delivering an equivalent number of Shares to the Company, you must pay
to the Company the amount of gain realized by you from the disposition of the
Shares exclusive of any taxes due and payable or commissions or fees arising
from such disposition.

 

If the Company exercises its repurchase option prior to the actual issuance and
delivery to you of any Shares pursuant to the exercise of the Option, no Shares
need be issued or delivered. In lieu thereof, the Company shall return to you
the purchase price you tendered upon the exercise of the Option to the extent
that it was actually received from you by the Company.

 

Following the occurrence of a Change of Control, the Company shall have no right
to exercise the repurchase rights set forth in this Section.

 

10. Employee Covenants.

 

  a) Non-competition Covenant. You agree that you will not be an employee,
trustee, principal, agent, consultant, partner, director or substantial
stockholder of any company or business that is engaged in the same business in
which you were employed by the Company or any of its Affiliates. This paragraph
shall not apply in the event of a Change in Control as described in Section 6
above.

 

  b) Confidential Information Covenant. You acknowledge that you will have
access to and gain knowledge of highly confidential and proprietary information
and trade secrets pertaining to the Company, its Affiliates, customers,
suppliers, joint ventures, licensors, licensees, distributors and other persons
and entities with whom the Company does business (“Confidential Information”) in
the course of your employment with the Company or any of its Affiliates. You
agree to hold all Confidential Information in a fiduciary capacity for the sole
benefit of the Company and/or its Affiliates. You further agree that you will
not, without the prior written consent of the Company or as required by your
duties as an employee of the Company or any of its Affiliates, in any way
divulge or disclose any Confidential Information. All Confidential Information,
including all copies, notes and replications thereof will remain the sole
property of the Company and/or its Affiliates, and must be returned to the
Company immediately upon your termination of employment.

 

  c) Non-solicitation Covenant. You agree that you will not, directly or in
concert with others, have any contact for the purpose of recruiting or
soliciting any employee(s) of the Company or any of its Affiliates to terminate
their employment with the Company or such Affiliate in order to become
associated with another employer. You agree that, with respect to the customers
or accounts of the business unit(s) in which you worked or over which you had
management responsibility, you will not, directly or in concert with others,
have contact with such customers or accounts for the purpose of attempting to
divert any customer’s business or any account from the Company or any of its
Affiliates.

 

5



--------------------------------------------------------------------------------

  d) No Disparaging Statements Covenant. You agree that you will not make any
disparaging statements about the Company, its Affiliates, directors, officers,
agents, employees, products, pricing policies or services.

 

  e) Term. You agree that each of the covenants set forth in this Section 10
will continue in effect during your employment with the Company or any of its
Affiliates, and for a period of fifteen (15) months after your employment with
the Company or such Affiliate ends.

 

  f) Remedies for Breach of these Covenants. Should you violate any of the above
covenants, you agree that the Company shall recover from you the monetary loss
resulting from such breach, together with the costs and attorneys fees necessary
to gain such recovery. In addition to monetary relief, you agree that upon your
breach of any covenant in this Section, the Option, and any other unexercised
options issued under the Plan or any other stock option plans of the Company
will immediately terminate, and that a court may order injunctive relief
requiring you to stop all actions in violation of the provisions of this
Section.

 

  g) Enforceability of these Covenants. You agree that to the extent that a
court determines that any provision of this Section detailing the covenants set
forth herein is invalid or unenforceable, such provision shall be deleted, but
all remaining provisions shall remain in full force and effect.

 

11. Arbitration. You and the Company agree that any controversy, claim, or
dispute arising out of or relating to the Stock Option Agreement or the breach
of any of these Stock Option Terms and Conditions, or arising out of or relating
to your employment relationship with the Company or any of its Affiliates, or
the termination of such relationship, shall be resolved by binding arbitration
before a neutral arbitrator under rules set forth in the Federal Arbitration
Act, except for claims by the Company relating to your breach of any of the
employee covenants set forth in Paragraph 10 above. By way of example only,
claims subject to this agreement to arbitrate include claims litigated under
federal, state and local statutory or common law, such as the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964, as amended,
including the Civil Rights Act of 1994, the Americans with Disabilities Act, the
law of contract and the law of tort. You and the Company agree that such claims
may be brought in an appropriate administrative forum, but at the point at which
you or the Company seek a judicial forum to resolve the matter, this agreement
for binding arbitration becomes effective, and you and the Company hereby
knowingly and voluntarily waive any right to have any such dispute tried and
adjudicated by a judge or jury. The foregoing not to the contrary, the Company
may seek to enforce the employee covenants set forth in Paragraph 10 above, in
any court of competent jurisdiction.

 

This agreement to arbitrate shall continue in full force and effect despite the
expiration or termination of your Option or your employment relationship with
the Company or any of its Affiliates. You and the Company agree that any award
rendered by the arbitrator shall be final and binding and that judgment upon the
final award may be entered in any court having jurisdiction thereof. The
arbitrator may grant any remedy or relief that the arbitrator deems just and
equitable, including any remedy or relief that would have been available to you,
the Company or any of its Affiliates had the matter been heard in court. All
expenses of the arbitration, including the required travel and other expenses of
the arbitrator and any witnesses, and the costs relating to any proof produced
at the direction of the arbitrator, shall be borne equally by you and the
Company unless otherwise mutually agreed or unless the arbitrator directs
otherwise in the award. The arbitrator’s compensation shall be borne equally by
you and the Company unless otherwise mutually agreed or unless the law provides
otherwise.

 

12. Severability. In the event that any portion of these Terms and Conditions
shall be held to be invalid, the same shall not affect in any respect whatsoever
the validity and enforceability of the remainder of these Terms and Conditions.

 

6